Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

The claims are generally confusing as to what first and second are referring to. 
 As examiner best understands from specification: There are a plurality of first ports 26A, 26B and 26C and a plurality of second ports 27A, 27B and 27C.



Regarding claim 1:
In claim1 it states “the first port has a first through hole having a first width in a circumferential direction of the sleeve, and a second through hole having a second width different from the first width in the circumferential direction.”
The ports are relative to the sleeve and the holes are relative to the spool.

It is not clear to examiner if the claim is trying to claim that, for example, that port 26A has two different diameter holes in it which would not seem possible.
 It also could be read that Port 26A and 26B have two different widths.
It could also be that the claim is trying to claim 26A and 27A have different widths.

This is a recurring problem throughout claims. It would also be seen that “port” and “through hole” are essentially the same thing unless it is trying to distinguish between the spool and sleeve. If so it needs to be clear that the holes are in the sleeve 



Regarding claim 5: It is not clear how the holes overlap. 

Regarding claim 7: “an opened portion of the second through hole is not greater than a half of the second through hole: It is just not clear as to what is being referred to.
Regarding claims 2-4, 6 and 8-18 where there are no specific problems identified; the comments in claim1, at least in some of the claims apply and should be amended to be consistent with claim 1 if amended.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-2,4,6,8-10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hydraforce (US 6554014)


Regarding claim 1. Hydraforce discloses a spool valve comprising: (as far as it is clear)

    PNG
    media_image1.png
    822
    1456
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    916
    778
    media_image2.png
    Greyscale

a cylindrical tubular sleeve (as shown above) that extends in an axial direction and comprises a first port (74) (as shown above) and a second port (72) (as shown above) separated from each other in the axial direction; and 


Hydraforce does not specifically disclose that the first and second holes are of different widths(diameters)

It would have been an obvious matter of design choice to have different hole sizes that align with the ports in order to allow for differing flow rates to make the valve more versatile and controllable to meet system needs.

Regarding claim 2. 


Hydraforce discloses a spool valve according to claim 1, wherein the first through hole is a circular hole or an elongated circular hole that has a first diameter, as the first width, in the circumferential direction, and the second through hole is a circular hole or an 

 It can be seen that the holes are circular in Figures above. Hydraforce does not specifically disclose that the first and second holes are of different diameters.

It would have been an obvious matter of design choice to have different hole sizes that align with the ports in order to allow for differing flow rates to make the valve more versatile and controllable to meet system needs.


Regarding claim 4. A spool valve according to claim 1, wherein the second through hole is farther away from the second port in the axial direction than the first through hole, and the second width is larger than the first width.

 (as shown below a first and second hole can be offset in an axial direction)

    PNG
    media_image3.png
    916
    778
    media_image3.png
    Greyscale


Regarding claim 6. A spool valve according to claim 5, wherein the first through hole and the second through hole are formed at respective positions where the first through 
(As shown in figure above holes can be arranged that don’t overlap))

Regarding claim 8. A spool valve according to claim 4, wherein the first port comprises a plurality of the first through holes formed at different positions in the axial direction.
 (As shown in figure excerpted figures in claim 1 there are 3 ports in the axial direction. 70, 72 and 74)

Regarding claim 9. A spool valve according to claim 5, wherein the first port comprises a plurality of the first through holes formed at different positions in the axial direction.
(As shown in figure excerpted figures ibn claim 1 there are 3 ports in the axial direction. 70, 72 and 74)

Regarding claim 10. A spool valve according to claim 6, wherein the first port comprises a plurality of the first through holes formed at different positions in the axial direction.
(As shown in figure excerpted figures in claim 1 there are 3 ports in the axial direction. 70, 72 and 74)

Regarding claim 15. 


Hydraforce does not disclose the second width is larger than the first width.

It would have been an obvious matter of design choice to have different hole sizes that align with the ports in order to allow for differing flow rates to make the valve more versatile and controllable to meet system needs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Barss, whose telephone number is 571-270-1129.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/KEVIN R BARSS/Examiner, Art Unit 3753